Name: 83/538/EEC: Commission Decision of 28 October 1983 establishing that the apparatus described as 'Henson - Computer Compatible Incremental Measuring Machine, model Bannister Laboratory' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: humanities;  mechanical engineering;  tariff policy
 Date Published: 1983-11-08

 Avis juridique important|31983D053883/538/EEC: Commission Decision of 28 October 1983 establishing that the apparatus described as 'Henson - Computer Compatible Incremental Measuring Machine, model Bannister Laboratory' may not be imported free of Common Customs Tariff duties Official Journal L 305 , 08/11/1983 P. 0020 - 0020*****COMMISSION DECISION of 28 October 1983 establishing that the apparatus described as 'Henson - Computer Compatible Incremental Measuring Machine, model Bannister Laboratory' may not be imported free of Common Customs Tariff duties (83/538/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 25 April 1983, the United Kingdom has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Henson - Computer Compatible Incremental Measuring Machine, model Bannister Laboratory' ordered in September 1982 and intended to be used for research on dating archaeological remains by Dendrochronology and provision of tree incremental data for research in Dendroclimatology and Dendrohydrology, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 17 October 1983 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a measuring system; whereas it does not have the requisite objective characteristics making it specifically suited to scientific research; whereas it therefore cannot be regarded as a scientific apparatus; whereas the duty-free admission of the apparatus in question is therefore not justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Henson - Computer Compatible Incremental Measuring Machine, model Bannister Laboratory', which is the subject of an application by the United Kingdom of 25 April 1983, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 October 1983. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.